Detailed Action
This action is responsive to the claim set filed on 01/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending in the case.  Independent claims are 1, and 8. 

Priority
Application 16756770, filed 01/19/2021 is a national stage entry of PCT/FR2018/052598, International Filing Date: 10/18/2018 claims foreign priority to 1759911, filed 10/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kristensson US 20160062649 A1, (hereinafter Kristensson).

As to independent claim 1, Kristensson teaches:
Computer device comprising a screen capable of touch sensing (Fig. 1 with [0013] touch screen), and a processor designed to control the display of a representation of a keypad on a keypad portion of the screen (See Fig. 1 with [0069] tablet computer, and see Fig. 6 with [0071] virtual keyboard interface 200) and to determine text input data when a touch input tool is moved continuously over the keypad portion of the screen (See Figs. 12A-12B with [0026] user enters in text input data comprising Ctrl and C and O via pen slide input.), characterized in that 
the processor is furthermore designed, when a touch input tool is moved continuously over the screen, to detect the movement of the touch input tool from the keypad portion to a control portion of the screen (See Figs. 12A with [0026] – “Since Command-C matches another command (“Cut”) that is shorter and/or more frequently used, the invention then previews “Cut” (FIG. 12A). Other commands that also match the sequence “Command-C”, in this case “Copy”, “Close” and “Comment”, are shown in a list of alternatives to the left in the correction display. To enter “Copy” the user may either quickly slide the pen towards “Copy” in the leftmost,”, in other words after user inputs Command-C text data, the user can then slide the pen from the keypad portion to the portion containing the alternative commands such as Copy. 
See also [0027] – “Since movement dynamics are taken into account when deciding if pattern recognition and update of the preview should be performed, the alternative list will not suddenly change despite the user gesturing over the keyboard while heading towards the desired command”, in other words further evidences that a continuous stroke is performed from the keypad portion to the alternative system command portion
”), to detect the movement of the touch input tool into the control portion and determine a system operation on the basis of this movement (See Figs. 12A with [0026] Copy command is issued when user slides input to the displayed Copy command in the alternative commands area), and, if the continuous movement ends in the control portion, to execute the system operation (See Figs. 12A with [0027] – “Any commands shown in the alternative list to the left of the center panel can be directly selected by quickly dragging the pen towards the command name” and see in view of:
[0032] – “the method accepts a selection of a desired known word in the preview when a part of a continuous stroke intersects the desired known word in the preview (e.g. a pen, stylus or finger touches the desired known word)”, in other words the preview word is intersected i.e. continuous movement ends in the control portion. Therefore [0032] provides the evidence for Fig. 12A that the continuous stroke in Fig. 12 intersects its control portion as well. The examiner notes that because the system is executing the operation upon intersection, this is under BRI the end of the continuous movement, as what it means to "end" the movement is very broad.
[0033] – “This may occur when a user sees a preview of a word and lifts up his or her pen, or when a user quickly (e.g. more quickly than expected) moves his or her stylus to a representation of a preview word (most likely an alternate next best matching word). If the rate of movement is as expected, the method in one aspect will treat such movement as a continuation of the continuous stroke of the user”, in other words the preview word is intersected i.e. continuous movement ends in the control portion. Therefore [0033] provides the evidence for Fig. 12A that the continuous stroke in Fig. 12 intersects its control portion as well. The examiner notes that because the system is executing the operation upon interestion, this is under BRI the end of the continuous movement, as what it means to "end" the movement is very broad.). 

As to dependent claim 2, Kristensson teaches all the limitations of claim 1 as cited above.
Kristensson further teaches: wherein the processor is furthermore designed, when a touch input tool is moved continuously over the screen, to furthermore determine the system operation based on text input data determined before transferring the continuous movement of the touch input tool from the keypad portion to the control portion (See Fig. 12A with [0026] based on the user entering in text Command-C, the display provides candidates of selectable system operations corresponding to the entered text). 

As to dependent claim 3, Kristensson teaches all the limitations of claim 2 as cited above.
Kristensson further teaches: wherein the processor is further designed, to determine the text input data on the basis of a movement of the touch input tool in the keypad portion, and, if the continuous movement ends in the control portion, to execute this system operation in response to the detection of a movement in the control portion associated with an execution system operation (See Fig. 12A with [0026] and as explained above, Command-C is text input data inputted via pen slide input on keypad, and user can slide towards Copy in alternative commands portion to execute the command.). 

As to dependent claim 4, Kristensson teaches all the limitations of claim 1 as cited above.
Kristensson further teaches: wherein the processor is further designed, when a touch input tool is moved continuously over the screen in the keypad portion, to control the representation on the screen of a visual element associated with a system operation determined according to text input data determined based on the movement of the touch input tool in the keypad portion (See Fig. 12A with [0026] – “the invention then previews “Cut” (FIG. 12A). Other commands that also match the sequence “Command-C”, in this case “Copy”, “Close” and “Comment”, are shown in a list of alternatives to the left in the correction display.”, in other words as the pen slide input is entering text, the display is changing to display visual representations associated with candidate system operations). 

As to dependent claim 5, Kristensson teaches all the limitations of claim 1 as cited above.
Kristensson further teaches: wherein the processor is designed, after detecting the movement of the touch input tool from the keypad portion to the control portion of the screen and when the touch input tool is moved into the control portion, to detect this movement and to display a representation on the screen of a visual element associated with at least one system operation corresponding to this movement (See Fig. 12, showing system operations Cut, Copy, Close, Comment. These operations all result in representations on the screen of visual elements associated with these operations.). 

As to dependent claim 7, Kristensson teaches all the limitations of claim 1 as cited above.
Kristensson further teaches: wherein the processor is designed to control the display of a context portion in the control portion based on text input data (See Figs. 12A-12B with [0026] user text input data is initially Command-C, but after user further inputs the letter “O” is when the portions 770 and 760 has changed [i.e., context portion in the control portion]). 

As to independent claim 8, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 9, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 7 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kristensson US 20160062649 A1, (hereinafter Kristensson) in view of Sunday et al. US 20150007117 A1, (hereinafter Sunday).

As to dependent claim 6, Kristensson teaches all the limitations of claim 5 as cited above.
Kristensson further teaches: wherein the processor is designed to determine that a movement detected in the control portion corresponds partially to a movement for determining a system operation, and is furthermore designed to display a text representation of the system operation which associated movement corresponds partially to the movement detected in the control portion (See Fig. 12A with [0026] user’s pen moves towards the Copy command to issue the command. And as shown by the figure, the Copy command has a text representation in portion 720).
Kristensson teaches the control portions 720 and 710 but Kristensson does not teach: and/or to display a representation of a remaining movement to be carried out to designate the system operation which associated movement corresponds partially to the movement detected in the control portion. 
Sunday teaches: and/or to display a representation of a remaining movement to be carried out to designate the system operation which associated movement corresponds partially to the movement detected in the control portion (See Fig. 3C with [0026] user’s remaining movement is revealed to the user, the remaining movement corresponds to the system operation to be activated. The control portion being the area containing the gesture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristensson to include the gesture guidance system taught by Sunday; the modification would involve the user’s gesture pausing within the area of the control portions 720 and 710 of Kristensson, and then revealing the remaining gesture path to activate e.g. Copy command as taught by Sunday. Motivation to do so would be for avoiding cumbersome and slow activation of a system command (See Sunday [0001]).

As to dependent claim 13, it is rejected under similar rationale as claim 6 as cited above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180232137 A1 – See Fig. 4. Method of text input using a sliding input.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171